Title: To Thomas Jefferson from Robert Barclay, 28 July 1806
From: Barclay, Robert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Somerset, King William Co. 28th. July 1806.
                        
                        Having been informed that you were well acquainted with all the circumstances relative to my father’s having
                            acted as Consul General for France, Minister to the Court of Morocco and also as Agent in some particular transactions for
                            this State, part of which business was undertaken by your advice; and from my having lost by the burning of my Mother’s
                            dwelling house a few years ago all the principal papers relative to those affairs, I should be happy to visit you at your
                            return to Monticello, if you will then be so good as to give me the information I so ardently desire. I have understood
                            that my Father received no compensation for his first voyage to Morocco, and my chief object in now trying to make myself
                            acquainted with that business is to discover whether any thing can be obtained from the United States, on account of my
                            father’s services, for the benefit of my Mother, Sisters & myself. If you can, without too much inconvenience to
                            yourself, take the trouble of giving me this information I will with the greatest pleasure wait on you at Monticello at
                            any time you may appoint. A letter directed to me at Hanover Town near Richmd, will come safe, and I flatter myself with
                            the hopes of receiving one shortly from you, appointing a time for me to wait on you. 
                  With sincere attachment and the
                            highest regard, I have the honor to be Sir Your Most Obdt & Very Humble Servt.
                        
                            Robt. Barclay
                     
                        
                    